EXHIBIT 10.1
 
WAIVER AGREEMENT
 
This Waiver Agreement (this “Agreement”) is entered into as of
__________________, 2009, by and among (a) SILICON VALLEY BANK, a California
corporation, with its principal place of business at 3003 Tasman Drive, Santa
Clara, California 95054 and with a loan production office located at One Newton
Executive Park, Suite 200, 2221 Washington Street, Newton, Massachusetts 02462
(“Bank”) and (b) PARADIGM HOLDINGS, INC., a Wyoming corporation, with offices at
9715 Key West Avenue, Rockville, Maryland  20850 (“Holdings”), PARADIGM
SOLUTIONS CORPORATION, a Maryland corporation, with offices at 9715 Key West
Avenue, Rockville, Maryland  20850 (“Solutions”), CALDWELL TECHNOLOGY SOLUTIONS
LLC, a Maryland limited liability company, with offices at 17001 Science Drive,
Suite 100, Bowie, Maryland 20715 (“Caldwell”) and TRINITY INFORMATION MANAGEMENT
SERVICES, a Nevada corporation, with offices at 9715 Key West Avenue, Rockville,
Maryland 20850 (“Trinity”) (hereinafter, Holdings, Solutions, Caldwell and
Trinity are jointly and severally, individually and collectively, referred to as
“Borrower”).
 
1.           DESCRIPTION OF EXISTING INDEBTEDNESS AND OBLIGATIONS. Among other
indebtedness and obligations which may be owing by Borrower to Bank, Borrower is
indebted to Bank pursuant to a loan arrangement dated as of March 13, 2007,
evidenced by, among other documents, a certain Loan and Security Agreement
(working capital line of credit) dated as of March 13, 2007, among Borrower and
Bank, as amended by a certain First Loan Modification Agreement dated as of
August 11, 2008, as further amended by a certain Second Loan Modification
Agreement dated as of March 18, 2009, and as further amended by a certain Third
Loan Modification Agreement dated as of May 4, 2009 (as amended, the “Loan
Agreement”).  Capitalized terms used but not otherwise defined herein shall have
the same meaning as in the Loan Agreement.
 
2.           DESCRIPTION OF COLLATERAL.  Repayment of the Obligations is secured
by (a) the Collateral as described in the Loan Agreement, (b) the Intellectual
Property Collateral as described in a certain Intellectual Property Security
Agreement dated as of March 13, 2007 between Bank and Holdings (the “Holdings IP
Security Agreement”), (c) the Intellectual Property Collateral as described in a
certain Intellectual Property Security Agreement dated as of March 13, 2007
between Bank and Solutions (the “Solutions IP Security Agreement”), (d) the
Intellectual Property Collateral as described in a certain Intellectual Property
Security Agreement dated as of July 5, 2007 between Bank and Caldwell (the
“Caldwell IP Security Agreement”), and (e) the Intellectual Property Collateral
as described in a certain Intellectual Property Security Agreement dated as of
September 5, 2007 between Bank and Trinity (the “Trinity IP Security Agreement”)
(together with any other collateral security granted to Bank, the  “Security
Documents”).  Hereinafter, the Security Documents, together with all other
documents evidencing or securing the Obligations shall be referred to as the
“Existing Loan Documents”.
 
3.           WAIVER.  Bank hereby waives Borrower’s existing default under the
Loan Agreement by virtue of Borrower’s failure to comply with the financial
covenant set forth in Section 6.7(b) of the Loan Agreement as of the three-month
period ended March 31, 2009.  Bank’s waiver of Borrower’s compliance with such
covenant shall apply only to the foregoing specific period.
 
4.           FEES.  Borrower shall pay to Bank a waiver fee equal to Two
Thousand Five Hundred Dollars ($2,500.00), which fee shall be due on the date
hereof and shall be deemed fully earned as of the date hereof.  Borrower shall
also reimburse Bank for all reasonable legal fees and expenses incurred in
connection with this Agreement.
 
5.           RATIFICATIONS OF IP SECURITY AGREEMENTS.
 
(a)           Holdings hereby ratifies, confirms and reaffirms, all and
singular, the terms and conditions of the Holdings IP Security Agreement and
acknowledges, confirms and agrees that the Holdings IP Security Agreement
contains an accurate and complete listing of all Intellectual Property
Collateral as defined therein.

 
 

--------------------------------------------------------------------------------

 
 
(b)           Solutions hereby ratifies, confirms and reaffirms, all and
singular, the terms and conditions of the Solutions IP Security Agreement and
acknowledges, confirms and agrees that the Solutions IP Security Agreement
contains an accurate and complete listing of all Intellectual Property
Collateral as defined therein.
 
(c)           Caldwell hereby ratifies, confirms and reaffirms, all and
singular, the terms and conditions of the Caldwell IP Security Agreement and
acknowledges, confirms and agrees that the Caldwell IP Security Agreement
contains an accurate and complete listing of all Intellectual Property
Collateral as defined therein.
 
(d)           Trinity hereby ratifies, confirms and reaffirms, all and singular,
the terms and conditions of the Trinity IP Security Agreement and acknowledges,
confirms and agrees that the Trinity IP Security Agreement contains an accurate
and complete listing of all Intellectual Property Collateral as defined therein.
 
6.           RATIFICATIONS OF PERFECTION CERTIFICATES.
 
(a)           Holdings hereby ratifies, confirms and reaffirms, all and
singular, the terms and disclosures contained in a certain Perfection
Certificate dated as of March 13, 2007 between Holdings and Bank, and
acknowledges, confirms and agrees the disclosures and information Holdings
provided to Bank in the Perfection Certificate have not changed, as of the date
hereof.
 
(b)           Solutions hereby ratifies, confirms and reaffirms, all and
singular, the terms and disclosures contained in a certain Perfection
Certificate dated as of March 13, 2007 between Solutions and Bank, and
acknowledges, confirms and agrees the disclosures and information Solutions
provided to Bank in the Perfection Certificate have not changed, as of the date
hereof.
 
(c)           Caldwell hereby ratifies, confirms and reaffirms, all and
singular, the terms and disclosures contained in a certain Perfection
Certificate dated as of July 5, 2007 between Caldwell and Bank, and
acknowledges, confirms and agrees the disclosures and information Caldwell
provided to Bank in the Perfection Certificate have not changed, as of the date
hereof.
 
(d)           Trinity hereby ratifies, confirms and reaffirms, all and singular,
the terms and disclosures contained in a certain Perfection Certificate dated as
of September 5, 2007 between Trinity and Bank, and acknowledges, confirms and
agrees the disclosures and information Trinity provided to Bank in the
Perfection Certificate have not changed, as of the date hereof.
 
7.           CONSISTENT CHANGES.  The Existing Loan Documents are hereby amended
wherever necessary to reflect the changes described above.
 
8.           RATIFICATION OF LOAN DOCUMENTS.  Borrower hereby ratifies,
confirms, and reaffirms all terms and conditions of all security or other
collateral granted to the Bank, and confirms that the indebtedness secured
thereby includes, without limitation, the Obligations.
 
9.           NO DEFENSES OF BORROWER.  Borrower hereby acknowledges and agrees
that Borrower has no offsets, defenses, claims, or counterclaims against Bank
with respect to the Obligations, or otherwise, and that if Borrower now has, or
ever did have, any offsets, defenses, claims, or counterclaims against Bank,
whether known or unknown, at law or in equity, all of them are hereby expressly
WAIVED and Borrower hereby RELEASES Bank from any liability thereunder.

 
 

--------------------------------------------------------------------------------

 
 
10.           CONTINUING VALIDITY.  Borrower understands and agrees that in
providing the waiver set forth herein, Bank is relying upon Borrower’s
representations, warranties, and agreements, as set forth in the Existing Loan
Documents.  Except as expressly modified pursuant to this Agreement, the terms
of the Existing Loan Documents remain unchanged and in full force and
effect.  Bank’s agreement to modifications to the existing Obligations pursuant
to this Agreement in no way shall obligate Bank to make any future modifications
to the Obligations.  Nothing in this Agreement shall constitute a satisfaction
of the Obligations.  It is the intention of Bank and Borrower to retain as
liable parties all makers of Existing Loan Documents, unless the party is
expressly released by Bank in writing.  No maker will be released by virtue of
this Agreement.
 
11.           COUNTERSIGNATURE.  This Agreement shall become effective only when
it shall have been executed by Borrower and Bank.
 
[The remainder of this page is intentionally left blank]

 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above.


BORROWER:
 
BANK:
     
PARADIGM HOLDINGS, INC.
 
SILICON VALLEY BANK
     
By: /s/ Richard Sawchak
 
By: /s/ Silicon Valley Bank
     
Name: Richard Sawchak
 
Name:_________________________________
     
Title:  SVP and CFO
 
Title:___________________________________



PARADIGM SOLUTIONS CORPORATION
 
By: /s/ Richard Sawchak
 
Name: Richard Sawchak
 
Title:  SVP and CFO
 
CALDWELL TECHNOLOGY SOLUTIONS LLC
 
By: /s/ Richard Sawchak
 
Name: Richard Sawchak
 
Title:  SVP and CFO
 
TRINITY INFORMATION MANAGEMENT SERVICES
 
By: /s/ Richard Sawchak
 
Name: Richard Sawchak
 
Title:  SVP and CFO


 
 

--------------------------------------------------------------------------------

 